                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                GAINESVILLE DIVISION

UNITED STATES OF AMERICA,

v.                                                     Case No. 1:03cr11-MW/GRJ

MARK ALLEN CRAIG,

      Petitioner.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 44. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “Defendant’s Motion to Correct Sentence Pursuant to 28 U.S.C.

§ 2255, ECF No. 35, is DISMISSED as second or successive. Alternatively, the motion is

DENIED. A Certificate of Appealability is DENIED.” The Clerk shall close the file.

           SO ORDERED on March 19, 2019.

                                               s/Mark E. Walker             ____
                                               Chief United States District Judge
